                   Case 4:19-mj-03389-N/A-BGM Document 1 Filed 09/03/19 Page 1 of 2
                                                 CRIMINAL COMPLAINT
     United States District Court                                               DISTRICT of ARIZONA

                          United States of America
                                      v.
                Daniel Garcia DOB: 2001; United States
                                                                                                                        MJ
                                                                                MAGISTRATE'S CASE NO.
             Erik Ezekiel Villegas DOB: 1995; United States
    Complaint for violation of Title 8 United States Code§ l324(a)(l)(A) (ii), 1324(a)(l)(A)(v)(I) and 1324(a)(l)(B)(i)

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
On or about September 1, 2019, at or near Sasabe, in the District of Arizona, Daniel Garcia and Erik Ezekiel Villegas,
named herein as defendants and conspirators, did knowingly and intentionally combine, conspire, confederate, and agree
with each other and other persons, known and unknown, to transport certain illegal aliens, namely Sara Raymundo-Alvarez,
Miguel Angel Carrada-Riano, and Hernan Apolonio Vazquez-Cruz, and did so for the purpose of private financial gain; in
violation of Title 8, United States Code, Sections 1324(a)(l)(A); 1324(a)(l)(A)(v)(I) and l324(a)(l)(B)(i).

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
On or about September 1, 2019, at approximately 4:30 p.m., at or near Sasabe, in the District of Arizona, United States Border
Patrol Agents (BPA) observed gold Toyota Avalon traveling southbound on SR-286 towards the Port of Entry. BPA encountered
the same vehicle the day before in Sasabe with negative results. Record checks revealed that the vehicle was registered to Daniel
Garcia with an address in Tucson with no crossing through the Port of Entry. At approximately 4:40 p.m., BPA then observed
the vehicle parked on the side of the road at a wash and three individuals wearing camouflage clothing walked to the same wash
where the Toyota Avalon was parked. The Toyota Avalon continued northbound on SR-286 and was significantly lower in the
rear than it was when it drove southbound. BPA conducted a vehicle stop identified the driver as Garcia, an adult male passenger
as Erik Ezekiel Villegas, and a juvenile female passenger as TAR. All three United States Citizens. The driver declined consent
to search the trunk. BPA requested a service canine but the closest service canine was approximately one hour away. BPA noticed
the movement coming from the trunk and the temperature was approximately 96 degrees and 70 degrees humidity. Due to the
heat, humidity, the lack of airflow in the trunk, and possible illegal aliens inside the trunk, BPA unlocked the trunk without the
driver's consent. BPA found three subjects hiding in the trunk and determined that they were in the United States illegally.

Material witnesses Sara Raymundo-Alvarez, Miguel Angel Carrada-Riano, and Heman Apolonio Vazquez-Cruz stated that they
had made arrangements to be smuggled into the United States for money. Carrada stated that he crossed the International
Boundary Fence with two other subjects. Can·ada stated that after they arrived at the pickup location, they were picked up by a
brown vehicle. Carrada stated that a passenger inside the vehicle signaled them to get in the trunk. Raymundo stated that one of
the passengers closed the trunk. Carrada stated they only traveled for about 15 minutes before they encountered BPA. Vazquez
claimed they saw a vehicle stuck in a wash and they helped the people inside the vehicle push the vehicle out of the wash and
they gave them a ride.

In a post-Miranda statement, TAR stated that she was offered a job to transport three people from Sasabe to Tucson. TAR stated
that she was to be paid $1,000 USD per individual transported and that the money was going to get split between her, Villegas,
and Garcia. TAR stated that the subjects they picked up were wearing camouflage clothing to avoid detection from police or
BPA. TAR admitted to opening the trunk so that the immigrants could get in, but claimed that Villegas gave them the instructions
in Spanish so they could get inside the trunk.
Continued on the back.

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Sara Raymundo-Alvarez, Miguel Angel Carrada-
Riano, and Heman Apolonio Vazquez-Cruz
Detention Requested                                                                             OF COMPLAINANT
     Being duly sworn, I declare that the foregoing is
     true and correct to the best of my    wledge.
AUTHORIZED BY: AUSA JW/ .
                                       --------------
   Sworn to before me and subscribed in my presence.
                                                                                OFFICIAL TITLE
                                                                                Border Patrol A ent


                                                                                DATE
                                                                                September 3, 2019
  1) See Federal rules of Criminal Procedure Rules 3 and 54
                Case 4:19-mj-03389-N/A-BGM Document 1 Filed 09/03/19 Page 2 of 2
  Continued from front.
, In a post-Miranda statement, Villegas stated admitted that although he was not the driver of the vehicle, he was the point of contact
  and in charge during the whole ordeal. Villegas stated that he accepted a job to pick up three people who needed a ride. Villegas
  stated that he was offered pay for the job but also claimed that he felt threaten ifhe refused to do it. Villegas stated that he asked
  his cousin, Garcia, and their friend, TAR, to accompany him. Villegas stated that he planned on paying Garcia and TAR a part
  of his earnings.
